         Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 1 of 9



                                                                                          FILED      _
                                                                                  , c, D\STR\CT COUR i
JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
Telephone: (801) 325-3285 • Facsimile: (801) 325-3387


                         IN THE UNITED STATES DISTRICT COURT

                          DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                              FELONY INFORMATION
                       Plaintiff,
                                                        Vio. 18 U.S.C. § 157(2), Bankruptcy
       vs.                                              Fraud (Count 1);
                                                        18 U.S.C. § 152(1), Concealment (Counts
                                                        2-5);
F. DAVID ELDER,                                         18 U.S.C. § 152(3), False Bankruptcy
                                                        Declaration (Count 6);
                       Defendant.                       18 U.S.C. § 152(2), False Bankruptcy
                                                        Oath (Count 7); and
                                                        18 U.S.C. § 2 (Aiding and Abetting)


                                                       Case: 2:19-cr-00061
                                                       Assigned To: Shelby, Robert J.
                                                       Assign. Date: 2/26/2019
                                                       Description: USA v. Elder
The United,States Attorney charges:

                                      The Bankruptcy Process

       1.      A voluntary bankruptcy case is begun by the filing of a banlauptcy petition, and

the person who files that petition is a "debtor" under federal bankruptcy law. The process is

conducted in a federal court and is governed by the United States Bankruptcy Code, which is

found in Title 11 of the United States Code.

       2.      Upon the filing of a bankruptcy petition, a debtor is required by law to fully

disclose his or her financial circumstances, including, among other things, assets, liabilities,
            Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 2 of 9




income from prior years, and any anticipated increase in income. Assets include real, personal,

tangible and intangible property, whether or not the asset is held in the debtor's name or held in

the name of another person or entity on behalf of the debtor. A bankruptcy ''estate" is created

upon the filing of a banlauptcy petition, which is a collective reference to all legal or equitable

interests of the debtor in property at the time of the banlauptcy filing. The estate includes all

property in which the debtor has an interest, even if it is owned or held by another person.

        3.      The financial circumstances of the debtor are disclosed to the banlauptcy court by

the debtor in a series ofbanlauptcy forms called the "Schedules of Assets and Liabilities," and

on a separate banlcruptcy form called a "Statement of Financial Affairs." These forms are signed

by the debtor under penalty of perjury.

        4.      If a banlcruptcy trustee is assigned to the banlauptcy case, he or she is responsible

for the administration of the debtor's banlauptcy estate, including the identification and

liquidation of assets and the distribution of proceeds to creditors. All debtors are required to

attend a Section 341 Meeting of Creditors, at which the debtor is placed under oath by the

banlauptcy trustee and questioned about his or her financial affairs, including, but not limited to,·

the banlauptcy petition, the Schedules of Assets and Liabilities, and the Statement of Financial

Affairs.

           5.   Banlauptcy provides debtors with an opportunity to obtain a fresh financial start

. through the discharges of their debts. A discharge depends upon the debtor's disclosure of a true

and accurate picture of his or her financial affairs.




                                                   2
            Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 3 of 9




                                                Background

       6.           On January 28, 2015, the defendant filed a voluntary individual chapter 7 petition

in the United States Bankruptcy Court in the District of Utah. On the same date, the defendant

filed his Statement of Financial Affairs and Schedules of Assets and Liability under penalty of

perjury.

       7.           At the time of his filing, the defendant held a 25 percent interest in Modern Tile,

LLC ("Modern Tile"), a Utah company formed in 2011 that sold and distributed tile and stone

building products. R.P. and T.C. each owned a 37.5 percent interest in Modern Tile.

       8.           At the time of his filing, the defendant had three bank accounts with Granite

Credit Union, two checking and one savings.

       9.           D & L Property Holdings, LLC, is a Utah company formed in 1996 in which the

defendant held a 50 percent interest and his wife, L.B., held the other 50 percent interest.

                                               COUNT 1
                                             18 u.s.c. § 157
                                           (Bankruptcy Fraud)

                                           The Scheme to Defraud

       9.           Beginning on or about October 2013, and continuing through at least on or about

December 2016, defendant Frank David Elder, devised, intended to devise, and participated in a

scheme to defraud the banlauptcy court, the banlauptcy trustee and his creditors through

banlauptcy proceedings under 11, United States Code.

           10.      It was part of the scheme that the defendant would, ~fter the filing ofbanlauptcy,

conceal the following assets:

       •         $9,000 Cashier's Check;
                                                      3
             Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 4 of 9




         •     25 percent interest in Modern Tile; and ,

         •     $5,000 distribution check from Modern Tile.

         11.      It was further part df the scheme that the defendant would sign his Statement of

Financial Affairs and Schedules of Assets and Liabilities under penalty of perjury that the

information contained in these documents were true and correct.

         12.      Hwas further part of the scheme that the defendant would, after the filing of

banlauptcy, testify under oath at two first meeting of creditors that he had read and signed his

Statement of Financial Affairs and Schedules of Assets and Liabilities and the information

contained in these documents was true and correct.

         13.      It was further part of the scheme that the defendant would, after the filing of

banlauptcy, attempt to sell his interest in Modern Tile for $40,000 by placing art advertisement

with KSL.com. without the knowledge of the banlauptcy trustee or approval of the banlauptcy

court.

         14.      It was further part of the scheme that the defendant would, after filing bankruptcy,

falsely testify at his continued first meeting of creditors on March 23, 2015 that the last

distribution he had received was a $4,000 from Modern Tile February 2014.

         15.      It was further part of the scheme that the defendant would, after filing bankruptcy,

endorse a $5,000 distribution check from Modern Tile dated February 20, 2015 over to his son-

in-law, P.G, to cash and to provide the cash to the defendant.

         16.      It was further part of the scheme that the defendant would, after filing for

banlauptcy, contact Granite Credit Union ("GCU") and request GCU to replace a $9,000

Cashier's Check GCU had issued before his banlauptcy but subsequently lost by his wife.
                                                    4
         Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 5 of 9




        17.      It was further part of the scheme that the defendant would, after filing for

banlauptcy, receive and deposit a check for $17,494.42 from R.P. and T.C. for the purchase of

his interest in Modern Tile.

                                       Execution ofthe Scheme

        18.      On or about January 29, 2015, in the Central Division of the District of Utah,

                                         F. DAVID ELDER,

the defendant herein, for the purpose of executing and concealing (and attempting to execute and

conceal) the above-described scheme and artifice to defraud, filed a Petition, Statement of

Financial Affairs and Schedule of Assets and Liabilities/ petition under Title 11, namely, a

Chapter 7 Petition, in the United States Banlauptcy Court for the District of Utah, In re F. David

Elder, Case No. 15-29472; all in violation of 18 U.S.C. §§ 157(1) and (2).

                                              COUNT2
                                          18 u.s.c. § 152(1)
                                           (Concealment)

        19.      The grand jury incorporates by reference paragraphs 1 through 18 as if fully

stated herein.

       20.       Between on or about January 29, 2015 and on or about July 2015, in the Central

Division of the District of Utah,

                                         F. DAVID ELDER,

the defendant herein, did knowingly and fraudulently conceal from creditors of the banlauptcy

estate ofF. David Elder and the panel trustee in banlauptcya $9,000 cashier's check, property

belonging to the banlauptcy estate of F. David Elder, and did aid and abet, all in violation of 18

U.S.C. §§ 152(1) and 2.

                                                   5
         Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 6 of 9




                                             COUNT3
                                         18 u.s.c. § 152(1)
                                          (Concealment)

        21.      The grand jury incorporates by reference paragraphs 1 through 20 as if fully

stated herein.

        22.      Between on or about February20, 2015 and on or about September 8, 2015, in the

Central Division of the District of Utah,

                                        F. DAVID ELDER,

the defendant herein, did knowingly and fraudulently conceal from creditors of the bankruptcy

estate of F. David Elder and the panel trustee in banlauptcy a $5,000 distribution check from

Modern Tile LLC, property belonging to the banl<:ruptcy estate of F. David Elder, and did aid and

abet, all in violation of 18 U.S.C. §§ 152(1) and 2.

                                             COUNT4
                                         18 u.s.c. § 152(1)
                                          (Concealment)

        23.      The grand jury incorporates by reference paragraphs 1 through 22 as if fully

stated herein.

        24.      Between on or about.August 25, 2015 and on or ab~ut September 4, 2015, in the

Central Division of the District of Utah,

                                        F. DAVID ELDER,

the defendant herein, did knowingly and fraudulently conceal from creditors of the banlauptcy

estate of F. David Elder and the panel trustee in banlauptcy the attempted sale of his interest in

Modern Tile, property belonging to the banlauptcy estate ofF. David Elder, and did aid and abet,

all in violation of 18 U.S.C. §§ 152(1) and 2.
                                                  6
          Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 7 of 9




                                             COUNTS
                                         18 u.s.c. § 152(1)
                                           (Concealment)

        25.    The grand jury incorporates by reference paragraphs 1 through 24 as if fully
stated herein.

         26.     Between on or about September 2016 to and on or about January 2017, in the

Central Division of the District of Utah,

                                        F. DAVID ELDER,

the defendant herein, did knowingly and fraudulently conceal from creditors of the bankruptcy

estate of F. David Elder and the panel trustee in bankruptcy $17,494.42 of purchase proceeds

from the sale of defendant's 25 percent interest in Modern Tile, LLC, property belonging to the

bankruptcy estate ofF. David Elder, and did aid and abet, all in violation of 18 U.S.C. §§ 152(1)

and 2.

                                             COUNT6
                                         18 u.s.c. § 152(3)
                                  (False Bankruptcy Declaration)

         27.     The grand jury incorporates by reference paragraphs 1 through 26 as if fully

stated herein.

         28.     On or about January 28, 2015, in the Central Division of the District of Utah,

                                        F. DAVID ELDER,

the defendant herein, knowingly and fraudulently made a material false declaration and

statement under the penalty of perjury as permitted under section 1746 of Title 28 in and in

re.lation to a case under Title 11, In re F. David Elder, Case No. 15-20700; by filing and causing

to be filed Statement of Financial Affairs and Schedules of Assets and Liabilities, in which the


                                                  7
         Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 8 of 9




defendant fraudulently omitted to disclose the value of his interest in Modern Tile, LLC, as

required by Item 13 of Schedule B of the Schedules of Assets and Liabilities.

All in violation of 18 U.S.C. §§ 152(3) and 2.

                                             COUNT7
                                        18 u.s.c. § 152(2)
                                     (False Bankruptcy Oath)

       29.       The grand jury incorporates by reference paragraphs 1 through 28 as if fully

stated herein.

        30.      On or about March 23, 2015, in the Central Division of the District of Utah,

                                        F. DAVID ELDER,

defendant herein, knowingly and fraudulently made a material false statement under oath in and

in relation to a case under Title 11, In re F. David Elder, Case No. 15-20700, by falsely

testifying under oath in a proceeding before the case trustee at a meeting of creditors as

underscored below:

        Ms. Loveridge: Have you received     adistribution [from Modern Tile]?
        Mr. Elder: Yes.

        Ms. Loveridge: When was the last time?

        Mr. Elder: I-I-I gave Anna that.

        Ms. Drake: I think that is in the Statement of [Financial] Affairs.

        Ms. Loveridge: Is this the $4,000 in 2014 that I'm looking at? Was that a K-1

distribution, on question 1?

        Ms. Drake: It says 2014, Modern Tile.

        Ms. Loveridge: Uh-huh

                                                  8
        Case 2:19-cr-00061-RJS-EJF Document 1 Filed 02/26/19 Page 9 of 9




       Ms. Drake: $4,000

       Ms. Loveridge: $4,000?



       Ms. Loveridge: Is that - is that a K-1 distribution -

       Mr. Elder: Yes.

       Ms. Loveridge: -- sir?

       Mr. Elder: Yes, it is, yes.

Defendant made the foregoing false declarations knowing full well that he had received a $5,000

distribution check from Modern Tile on or about February 20, 2015; all in violation 18 U.S.C. §§

152(2) and 2.

       Dated this 25th day of February, 2019.

                                             JOHN W. HUBER
                                             Unitef StT/tto~
                                             CY~ASTLE
                                             Assistant United States Attorney
                                             PETER KUHN
                                             Special Assistant United States Attorney




                                                 9
